Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 5, 2014

                                      No. 04-13-00861-CV

                      IN THE INTEREST OF J.O., J.G., A.G., Children

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 13-08-0786-CVA
                          Honorable Thomas F. Lee, Judge Presiding

                                            ORDER

        In accordance with this court’s opinion issued this date, this appeal is DISMISSED for lack
of jurisdiction. TEX. R. APP. P. 42.3(a).

       It is so ORDERED on February 5, 2014.


                                                 _____________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2014.

                                                 _____________________________
                                                 Keith E. Hottle, Clerk